DETAILED ACTION

Allowable Subject Matter
Claims 1-55 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts Shin et al. (US Pub: 2019/0028669 A1) and Kho et al. (US Pub: 2019/0122018 A1) in combination do not explicitly teach “A display device comprising: a display panel comprising: a display layer comprising light-emitting elements disposed on a substrate; and a sensor electrode layer disposed on the display layer, wherein the sensor electrode layer comprises: a first sound electrode and a second sound electrode; a vibration layer electrically contacting the first sound electrode and the second sound electrode, the vibration layer being deformed in response to a first sound driving voltage applied to the first sound electrode and a second sound driving voltage applied to the second sound electrode; and sensor electrodes disposed on the vibration layer, the sensor electrodes sensing an input.”
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Park et al. (US Patent 10,971,552 B2) is cited to teach a similar type of display device with vibration attenuating lines as seen in figures 5-6 embodiments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 19, 2022.
   20140331791